Citation Nr: 9906231	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected internal derangement 
of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The appellant was released from a period of 6 months of 
active duty for training in March 1958.  The record also 
shows that the appellant had more than 1 year and three 
months of other unspecified service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision that denied an increased rating for the appellant's 
service-connected internal derangement of the left knee.  A 
personal hearing at the RO was conducted in September 1994.  
The Board remanded the appeal to the RO for additional 
development in March 1997.  

By rating action in April 1998, the RO assigned a separate 10 
percent rating for arthritis of the left knee, effective from 
March 3, 1993, and denied an increased rating higher than 10 
percent for internal derangement of the left knee.  The 
appellant and his representative were notified of this 
decision and did not appeal the separate rating assigned for 
arthritis of the left knee.  Accordingly, this issue is not 
in appellate status and will not be addressed in this 
decision.  

By rating action in August 1994, the RO denied service 
connection for a back disorder on a direct and secondary 
basis.  The appellant and his representative were notified of 
this decision and did not appeal.  


FINDINGS OF FACT

1.  The appellant's claim is plausible, and all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2.  The appellant's service-connected disability of internal 
derangement of the left knee is manifested by no more than 
mild subluxation or lateral instability.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.71a and Diagnostic Code 5257 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection for internal derangement of the left knee 
was established by rating action in April 1961, and 20 
percent evaluation was assigned, effective from December 6, 
1960.  A subsequent rating decision in April 1966, reduced 
the rating to 10 percent, effective from July 1, 1966, and 
that rating remained in effect ever since.  

A letter from B. Venett, M.D., dated in 1993, indicated that 
the appellant complained of chronic pain in his left knee and 
difficulty bending, kneeling and squatting, particularly when 
working as a softball umpire.  He reported working as a 
graphic artist.  The appellant denied any swelling or 
locking, but admitted to occasional giving way.  Dr. Venett 
noted that an examination showed the appellant was mildly 
obese and had well-healed scars over the inside of the left 
knee.  There was no evidence of effusion and no ligament 
instability.  There was crepitus on flexion and extension and 
a bony prominence over the medial compartment of the left 
knee.  X-ray studies revealed severe medial compartment 
narrowing and spur formation in the lateral compartment of 
the left knee.  The diagnosis was degenerative arthritis.  
Dr. Venett noted that the appellant was still quite active 
and might eventually need joint replacement in the future.  

Although the appellant was examined by VA in April 1993, the 
examiner's findings were rather scant.  The appellant was 
noted to have a 4-inch, nontender scar on the left knee.  
Extension was to "180" degrees and flexion was to 110 
degrees.  There was no laxity in the knee.  The diagnoses 
included postoperative left knee with internal derangement 
and osteoarthritis.  

A note received from Dr. Garfinkle in January 1994 indicated 
that the appellant had been treated for chronic knee pain for 
several years and was taking "Voltaren," 75 mg twice a day, 
which helped alleviate his problems.  A duplicate copy of the 
February 1993 letter from Dr. Venett was attached.  

When examined by VA in February 1994, the appellant 
complained of pain and aching in his left knee.  He also 
reported that kneeling, attempting to run and standing for 
prolonged periods aggravated the left knee.  On examination, 
there was increased prominence of the bony components about 
the left knee.  There was crepitus and slight laxity of the 
anterior cruciate ligament of the left knee.  The appellant 
had full extension and flexion (0-140 degrees).  Discomfort 
was noted on passive rotary movement and the patella was 
freely movable.  X-ray studies revealed far-advanced 
degenerative arthritis of the left knee.  The diagnoses 
included residuals of injury to the left knee and 
postoperative residual of arthrotomies, including traumatic 
and degenerative arthritis of the left knee.  

The appellant testified to the problems he was having with 
his left knee at a personal hearing at the RO in September 
1994.  The appellant testified that he had chronic pain, 
swelling and some instability in the left knee.  He also 
reported stiffness in the knee, particularly in cold and damp 
weather.  As to employment, he noted that he was a 
proofreader of advertising ads.  The job involved 
predominately sitting, but he had to walk to make deliveries 
to the different departments.  

A letter from a chiropractor, J. W. McBride, dated in 
September 1994, indicated that the appellant was seen for low 
back problems in June 1994, and that the appellant also had 
chronic left knee pain.  Other than noting the February 1994 
VA x-ray report, no specific findings pertaining to the 
appellant's left knee were reported.  

When examined by VA in January 1995, the appellant complained 
of chronic left knee pain, particularly in cold weather, and 
occasional swelling on exertion.  The appellant reported that 
prolonged standing, walking or stair climbing aggravated his 
left knee.  He also reported that if he took a misstep, his 
knee would give out in all directions.  On examination, there 
was a well-healed scar on the left knee and tenderness about 
the scar area.  There was no evidence of swelling and the 
patella had decreased mobility.  Extension was to 180 degrees 
and flexion was to 100 degrees.  There was mild ligamentous 
laxity which was global.  The impression included 
postoperative arthrotomy of the left knee, progressive 
degenerative osteoarthritis, decreased range of motion and 
global ligamentous laxity.  

The Board remanded the appeal to the RO for additional 
development in March 1997.  

Received subsequent to the March 1997 Board remand were 
numerous copies of medical records for treatment from 1985 to 
1997 from several sources identified by the appellant.  
Copies of records were received from Dr. J. A. Garfinkle, Dr. 
R. J. DiGiovanni, Dr. A. Ferro, Dr. B. Venett and Crozer-
Chester Medical Center.  The records show treatment for 
various medical problems, such as severe vascular problems of 
the lower extremities.  Other than an occasional reference to 
the appellant's left knee pain and arthritis, no specific 
findings pertaining to the left knee were reported.  

On VA examination in June 1997, the examiner noted that he 
had reviewed the entire claims folder in conjunction with his 
examination.  The appellant reported that he could walk about 
200 feet before he had to stop because of left knee pain.  
The appellant complained of difficulty climbing stairs and 
reported that he wore a knee brace to prevent hyperextension 
of the knee joint.  On examination, there was a moderate 
amount of swelling in the left knee with tenderness over the 
knee joint.  Maximum extension was from 10 to 110 degrees of 
flexion.  There was mild instability in the left knee, 
particularly in the lateral ligaments.  The impression was 
moderate to severe degenerative joint disease of the left 
knee with restricted range of motion.  The examiner commented 
that the appellant was prone for exacerbations of his 
condition, but that it was impossible to predict the 
restricted range of motion that would occur during 
exacerbations.  The restricting factor that reduced range of 
motion involved pain and a reduction in range of motion of 
the joint.  The examiner indicated that there was no evidence 
of incoordination, but opined that the appellant would be 
prone to easy fatigability because of the derangement of the 
knee.  

Analysis

The Board finds the appellant's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a appellant claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the appellant has asserted 
that his service-connected internal derangement of the left 
knee is more severe than currently evaluated.  Therefore, he 
has established a well-grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The appellant has undergone VA 
examinations and he has provided testimony at a personal 
hearing at the RO in September 1994.  The record is complete 
and the Board finds that there is no further duty to assist 
the appellant in the development of this claim as mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Initially, it should be noted that a separate 10 percent 
rating for arthritis of the left knee was assigned by rating 
action in April 1998, effective from March 10, 1993.  
Evaluations assigned for arthritis under Diagnostic Code (DC) 
5010 are based on limitation of motion.  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court found that a disability 
rated according to the range of motion of a joint should be 
considered for a higher rating under the limitation of motion 
diagnostic code where flair-ups of the disorder caused an 
increase of the conditions described in sections 4.40 and 
4.45, and thus additional disability.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court held that DC 5257 was 
not predicated on loss of range of motion; therefore the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.  As the appellant was assigned a separate rating 
under a diagnostic code that encompasses limitation of 
motion, which includes any functional loss due to pain 
(§§ 4.40, 4.45 & 4.59), the only remaining issue is whether 
the appellant is entitled to a rating in excess of 10 percent 
for internal derangement of the left knee under DC 5257.  
This diagnostic code provides as follows:

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

In order to receive a higher evaluation under DC 5257, the 
appellant would have to demonstrate impairment of the knee 
due to recurrent subluxation or lateral instability to at 
least a moderate degree.  In the instant case, the medical 
evidence of record, including VA examinations in February 
1994, January 1995 and June 1997 revealed no more than mild 
instability in the appellant's left knee.  As noted above, 
the appellant's other left knee symptomatology are 
contemplated in the separate 10 percent evaluation assigned 
for arthritis of the left knee.  VA Regulations prohibit the 
evaluation of the same disability under various diagnoses, or 
the assignment of separate evaluations for the same 
manifestations.  38 C.F.R. § 4.14 (1998).  Accordingly, the 
Board finds that the disability picture does not demonstrate 
more than slight impairment of the left knee due to 
subluxation or lateral instability so as to warrant an 
evaluation in excess of the 10 percent rating currently 
assigned under DC 5257.  


ORDER

An increased rating for service-connected internal 
derangement of the left knee is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

- 5 -


